DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 05/02/2022 in which claim status is: 
Amended claims: 1, 3-5, 7-8, 12 and 15
Canceled claims: 2, 6, 11, 14
New claims: 16-23
Claims 1, 3-5, 7-10, 12-13 and 15-23 are currently pending and under examination, of which claims 1, 8 and 12 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks dated 5/2/2022 regarding subject matter eligibility under 35 U.S.C. 101 as being directed to an abstract idea without significantly more have been fully considered and are not persuasive to overcome rejection in light of present guidance. The rejection is maintained with following response to remarks: 
Applicant traverses eligibility beginning with prong one as not falling within one of the groupings of abstract ideas and emphasizes functionality which allows multiple users to simultaneously access the database while preserving the illusion that each user is executing alone in the database. However, the examiner respectfully disagrees. The grouping which claims fall under is Mental Processes, enumerated as a grouping of abstract ideas. The functionality of illusion that users are executing alone is evidenced by Neumann et al., “Fast Serializable Multi-Version Concurrency Control for Main-Memory Database Systems” [P.677 Sect.1 ¶1] which uses nearly identical language stating that this illusion is fundamental or one of the most fundamental features of DBMS. Fundamental/routine functionality does not cure eligibility in amounting to a leap of inventiveness, see MPEP 2106.05(d).
Applicant further traverses eligibility under step 2 as being tied to a practical application for improved concurrency control. However, examiner respectfully disagrees. Concurrency control determination, under the broadest reasonable interpretation, amounts to scheduling or indexing of operations which can be performed by template. Moreover, concurrency control determination is the abstract idea itself and a practical application does not merely point back to the same idea. There is no additional evidence of improvement because inquiry into the improvement’s nature does not reveal sufficient detail as to unexpected results or how one would arrive at any alleged improvement. Rather, it is simply a use case of applying a prediction model (mental model) which is trained (cognitively learned) using identified data (observations). No further additional elements are specifically pointed to in curing eligibility. The reader is left with a specification that states [0026] that the model can be generated by any known algorithm and [0046] various processes may be performed in different sequences or omitted. In view of the foregoing, the remarks are not persuasive and the rejection is maintained. An updated rejection based on present claim status is detailed below.
Applicant’s remarks dated 5/2/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. The prior combination of Cole and Goel is alleged to not generate a prediction model, however examiner regards this as being the main thesis of Goel per at least [P.5 Sect.4]. Regardless, updated consideration is given to present claim status in the interest of prosecution whereby additional art discovery reveals prescient disclosures. In particular, references Cao and Rughetti are identified bringing evidence to bear concerning patentability of claimed subject matter, a detailed rejection follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12-13 and 15-23 (all pending claims) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance set forth per MPEP 2106. The response to remarks above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1, 3-5, 7 and 16 are a method/process, claims 8-10 and 17-20 are a machine-readable storage medium/article of manufacture, and claims 12-13, 15 and 21-23 are a system/machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims, under the broadest reasonable interpretation, recites an abstract idea. In this case, claims fall within the enumerated grouping of abstract idea being “Mental Processes”, but for the recitation of generic computer components. In particular, claims recite: 
“identifying, […], a first set of access data associated with a first data object, the first set of access data comprising values for a first set of attributes of the first data object, and an indication of whether a conflict occurred during processing of a request to access the first data object” 
(Mental Process, Observation) 

“identifying, […], a second set of access data associated with a second data object, the second set of access data comprising values for a second set of attributes of the second data object, and an indication of whether a conflict occurred during processing of a request to access the second data object” 
(Mental Process, Observation)

“generating, […], a prediction model based on training data that includes the first and second sets of access data”
(Mental Process, Evaluation)

“determining, using the prediction model, an indication of whether a conflict is predicted to occur…”
(Mental Process, Opinion or Judgment)

“determining, based on the determined indication, a concurrency control type to be used…”
(Mental Process, Evaluation or Judgment)


The claims are squarely directed to predictive modeling for concurrency control which is based on identification of access request conflict. This is an idea which can be analogized to estimation of an ordering/sorting such as an optimized customer service queueing. The process, under its broadest reasonable interpretation, covers performance of the limitations as mental model with the prediction comprising machine learning as a black-box. See instant specification [0026] “Any machine-learning algorithm known in the art may be used to generate a prediction model” and noting absence of a specified objective function or parameterization or pseudocode for learning/training. The underlying data being object attribute values is clearly illustrated per Figs 7-8 as tabular template which lends itself to consideration as pen and paper. In view of the foregoing, the claim recites a mental process and is fundamentally abstract concerning key functionality.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—practical application is not integrated by the judicial exception because the additional elements are as follows: 
Limitations comprise additional elements as being performed “by a processor” for managing concurrent access to a database in a multi-user database management system. A concurrently accessed multi-user database management system is, for example, the internet. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine per MPEP 2106.05(b). These elements are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components per MPEP 2106.05(f).
Limitations further recite “using a machine learning algorithm”. The use case of a ML algorithm, hence using machine learning, amounts to no more than instructions to “apply it” per MPEP 2106.05(f). The specification supports such a finding at [0026]. If the claim language provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it, then the claims do not contain an inventive concept.
Limitations further recite a final wherein clause comprising first, second and third indications where prediction indicates no conflict, conflict due to locking, and conflict due to rejection of update. The indication being predicted is considered part of the abstract idea and the three types of indication are considered a field of use or technological environment per MPEP 2106.05(h). The locking or rejecting of an update to a data object is subject to user’s access pattern and results in an error displayed to the user per instant specification [0013], [0022]. This is consistent with adjusting alarm limits.
Limitations further recite the conflict as having associated probability. The probability of conflict is mere rote computation or data manipulation such as any scoring or ranking. Consideration of conflict for concurrency without resolving constraints leaves the reader unclear whether functionality is serializable or even tractable. There is no particular transformation (e.g., objective function), no specialized hardware (e.g., neural accelerator), no evidence of performance improvement (e.g., benchmarking) and even an embodiment use of database management is not suggestive of any particularly forward-leaning state of the art as there is no indication of scalability, complexity, or convergence criteria. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Recent court findings which are pertinent as having upheld a finding of failure to improve the functioning of a computer is noted, see Simio, LLC. v. FlexSim Software Products, Inc., (Fed. Cir. 2020).
Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as already noted, the claimed elements have been identified with respect to eligibility guidance under MPEP 2106.05 and as such fail to render significantly more than the abstract idea. In particular, model training with machine learning amounts to no more that “apply it” and/or a field of use per MPEP2106.05(f)(h). The limitation on the performance of the described technique is that it must be performed by a device with processor, storage medium, and executable instruction. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. If the claim language provides only a result-oriented solution, with insufficient detail for how computer accomplishes it, the claims do not contain an inventive concept. 
Considering the additional elements in combination as a practical application amounting to significantly more is succinctly summed by skilled artisan Zhang et al., “In-memory Big Data Management and Processing: A Survey” evidence at [P.1926 Sect2.4 ¶1] which plainly states “Transactional memory is a concurrency control mechanism for shared memory access, which is analogous to atomic database transactions. The two types of transactional memory, i.e., software transactional memory (STM)… STM causes a significant slowdown during execution and thus has limited practical application”. To reiterate, skilled artisans have expressly described the subject matter of concurrency control with transactional memory as having “limited practical application”.
Additional evidentiary support of routine elements in technological environment includes per Ziv et al., “Composing Concurrency Control” at [P.241 LeftCol] and Sadoghi et al., “Reducing Database Locking Contention Through Multi-version Concurrency” at [P.1334 Sect.5]. Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 8 and 12, which recite a machine-readable medium and a system, respectively, as well as to dependent claims 3-5, 7, 9-10, 13, 15-17 and 19-23. Dependent claims when analyzed as a whole are held to be patent ineligible because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Dependent claims 3-4, 7 and 18 further disclose a third of elements to comprise a third data object, a third set of attributes, and third indication. Providing for a third of all elements (or a 4th, 5th, or Nth) is of course understood as fairly suggested by the emphasis of “concurrency”. However, the functionality does not substantially depart from performing repetitive calculations which has been identified by the courts as well understood per MPEP 2106.05(d). The effect is akin to multi-threading for a distributed process, and no indication is given as to the significance so as to provide optimization constraint or bounding according to some time-invariant rank ordering or detailed addressing protocol. Rather, the specification simply notes [0060] “implementations consistent with the disclosed examples need not perform the sequence of operations in any particular order” emphasis any particular order. Meaningful weight is not given to claim elements which perform trivial operations or fail to inform the skilled artisan as to the significance of an asserted inventive technical solution.
Dependent claims 5, 7, 19-20 and 22-23 disclose concurrency control types as “pessimistic” or “optimistic”. These control types may equally be first and second as they are merely names for describing operations. The operations perform processing access requests which a normal execution such as logging in to view network database objects.
Dependent claims 9-10 and 13 disclose subject matter reflecting that which is already addressed in corresponding claim groups. The same rationale is applied mutatis mutandis.
Dependent claim 15 discloses a designated time period for determination of concurrency control type. The specification is entirely silent as to designated time period and makes only singular reference to anything having to do with time as a merely non-limiting preponderance. Such time may be considered necessarily present as it does not require more than sequential operation. Further, if the concurrency determination happens prior to processing 2nd/3rd object access request, emphasis prior, than how are the control types still considered concurrent. The language is unclear, does not reveal a particular transformation, and describes technological environment at a high level of generality. Therefore, the claim does not add significantly more than the abstract idea rendering eligibility.
Dependent claims 16-17 and 21 disclose read, delete or update combinations of data objects. This does not provide meaningful limitation as reading data is routine since the dawn of computing. It serves to underscore applicant’s position that even basic computer functions are inventive. Reading data is mere data gathering per MPEP 2106.05(g).
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 12-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Rughetti et al., “Machine Learning-based Self-adjusting Concurrency in Software Transactional Memory Systems” hereinafter Rughetti-12, in view of 
Rughetti, “Dynamic Feature Selection for Machine-Learning Based Concurrency Regulation in STM” hereinafter Rughetti-14, in view of 
Cao et al., “Drinking from Both Glasses: Adaptively Combining Pessimistic and Optimistic Synchronization for Efficient Parallel Runtime Support” hereinafter Cao.
With respect to claim 1, Rughetti-12 teaches: 
	A method for managing concurrent access to a database in a multi-user database management system of a computer system {Rughetti-12 discloses methods and computer system having processor and memory [P.281 Last¶], [P.283 ¶1]. An application suite is used with server and the method includes optimal concurrency and conflict management [P.278]}, the method comprising: 
	generating, using a machine-learning algorithm, a prediction model based on training data that includes the first and second sets of access data {Rughetti-12 Fig 1 neural network, training data specified [P.281 ¶1] training sample comprises data which is introduced [P.280 RtCol] entails read, write, time, and conflict among concurrent transactions. The neural network is a prediction model which utilizes an algorithm per [P.280 ¶1,3], data sets are based on vector [P.281 ¶2] and iterative training is [P.282 Last¶]. The technique is described as generating per at least [P.281 ¶2], [P.282 ¶2], [P.279 ¶1]}; 
	However, Rughetti-12 does not detail how data is identified 
Rughetti-14 teaches: 
identifying, by a processor, a first set of access data associated with a first data object, the first set of access data comprising values for a first set of attributes of the first data object, and an indication of whether a conflict occurred during processing of a request to access the first data object {Rughetti-14 teaches feature selection as machine learning technique for concurrency, feature selection is identifying which data to feed into a machine learning model. This data includes shared data objects [P.69 Sect.III], access is a read-set, and probabilities (values) of read/write conflict affinities [P.70 ¶1] over transactional memory. Attributes are interpreted to comprise time and values thereof are per Tables 1, see also Fig 5 Table statistical data};
identifying, by the processor, a second set of access data associated with a second data object, the second set of access data comprising values for a second set of attributes of the second data object, and an indication of whether a conflict occurred during processing of a request to access the second data object {Rughetti-14 discloses feature selection as already noted for identifying data and further discloses iterations of training the neural network [P.72 Sect.C ¶3-4] as well as parallel training of neural network instances and subsets of features [P.72 Sect.D ¶1-2] which suggests a second of each element that were introduced [P.69-70 Sect.III]. See example Table 1 or Fig 5 with variance/correlation of feature data during given time windows, and neural network Figs 1,4 };
Rughett-14 is same author Rughetti-12 using similar illustrations as continuation of earlier work. Rughetti-12 is directed to prediction modeling for concurrency thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the feature selection of Rughett-14 in combination with Rughetti-12 neural network for the motivation to “predict the effects of the concurrency degree on performance by accounting for workload features in an accurate manner… reducing the actual overhead for performance prediction” (Rughett14 [P.1 ¶2-3]).
However, Rughetti does not teach first, second and third indications.
Cao teaches:-
determining, using the prediction model, an indication of whether a conflict is predicted to occur during processing of a request to access a third data object {Cao [P.3-4 Sect.4] Eq.4 Kconfl is determining conflict coefficient/penalty term as applied to modeling Eqs. 6-7, 1-3 to determine state of object as pessimistic/optimistic. The claimed indication is interpreted as a state/statewise, and objects may be repeatedly accessed using threaded parallelism and metadata to describe object’s state [P.2 Sect.2]}; and 
	determining, based on the determined indication, a concurrency control type to be used to process the request to access the third data object {Cao [P.3 Sect.4] “deciding whether an object should be in a pessimistic or optimistic” wherein optimistic/pessimistic are concurrency control types, objects may be repeatedly accessed using threaded parallelism and metadata to describe object’s state [P.2 Sect.2]}
wherein the indication of whether the conflict is predicted to occur during processing of the request to access the third data object comprises a first indication that no conflict is predicted to occur, a second indication that the conflict is predicted to occur due to a locking of the third data object, and a third indication that the conflict is predicted to occur due to a rejection of an update to the third data object {Cao discloses hybrid of Pessimistic and Optimistic as model determination, see [P.3-4 Sect.4] “cost-benefit model estimates whether an object should be in a pessimistic or optimistic states”. As understood in light of the instant specification, optimistic/pessimistic corresponds to concurrency control types and a determination thereof is key inventive concept. The indications comprising a first, second and third are exemplified at Cao Table 3 (similar to instant drawings Figs 7-8) and calculated per Cao Eqs. 1-7 [P.3-4 Sect.4] where variables subscripted confl and nonConfl denote conflict and non-conflict respectively. The locking of an object is suggested by per-object locks [P.2 ¶2], [P.5 ¶3]. Rejection of an update is upgrading/fence when state transition denotes same state or None-sync. Profile adaptive policy may include conditions or heuristic values which are considered attributes}.
	Cao is directed to conflict transactional memory and modeling thereof thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use hybrid pessimistic and optimistic determination as modeled by Cao in combination with Rughetti for the motivation which “adaptively combines pessimistic and optimistic synchronization to get the benefits of both… significantly improves performance for high-conflict programs” (Cao [P.1-2 Contr.], [P.2 Last2¶]).
	As a whole, the combination covers the claimed invention where Cao teaches inventive concept of determination between pessimistic and optimistic concurrency control types, and Rughetti provides prediction model training and feature selection according to known techniques for concurrency. Thus, an obviousness rejection in view of the foregoing is provided under 35 U.S.C. 103.

Claim 2 (Canceled).

With respect to claim 4, the combination of Rughetti and Cao teaches the method of claim 1, further comprising: 
	processing the request to access the third data object using the concurrency control type {Cao Table 3 program access for threaded operation described [P.2] access the object using e.g. optimisitic or pessimistic type control. The information is aggregated in a profile to be used online [P.3-4 Sect4.2]}; 
identifying an indication of whether a conflict occurred during processing of the request to access the third data object {Cao [P.3 Sect.4] Eq.4 conflict metric for online switching between optimistic and pessimistic [P.4 Sect.4]}; and 
Cao does not expressly disclose updated training.
Rughetti teaches: 
updating the prediction model based on the training data that includes a third set of access data associated with the third data object, the third set of access data comprising values for the third set of attributes of the third data object, and the indication of whether the conflict occurred during processing of the request to access the third data object {Rughetti-12 [P.282 Last¶] discloses iterative training and back-propagation which is updating the neural network model based on training data. The training data is [P.289-90 Sect.V] comprising transactional memory and associated elements. The third of each is suggested by representation of the data as a vector}.
	A person of ordinary skill in the art would have considered it obvious prior to the effective filing date to repetitively update models per Rughetti in combination with Cao’s technique for the motivation “In order to assess the quality of the prediction by NN” (Rughetti-12 [P.283 ¶2]).

With respect to claim 5, the combination of Rughetti and Cao teaches the method of claim 1, wherein 
	the concurrency control type comprises a pessimistic concurrency control type or an optimistic concurrency control type {Cao discloses both pessimistic and optimistic [P.2] and determination over whether to use pessimistic or optimistic [P.3-4 Sect.4]}.

Claim 6 (Canceled).

With respect to claim 7, the combination of Rughetti and Cao teaches the method of claim 1, further comprising: 
	in response to the first indication, processing the request to access the third data object using an optimistic concurrency control type {Cao [P.4] Table 3 bottom half “starting in optimistic states”}; and 
	in response to the second or third indication, processing the request to access the third data object using a pessimistic concurrency control type {Cao [P.4 Sect.4] “switches the object to an approximate pessimistic state”}.

Claim 11 (Canceled).

With respect to claim 12, the rejection of claim 1 is incorporated. The scope differing as a system to perform limitations similar to claim 1. Rughetti-12 discloses system of server and processors [P.281 Last¶], [P.278 Sect.1 ¶1]. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 13, the combination of Rughetti and Cao teaches the system of claim 12, wherein 
	the first set of access data comprises a concurrency control type that was used to process the request to access the first data object {Cao [P.3] Table 3 program access which starts in optimistic state is concurrency control type}.

Claim 14 (Canceled).

With respect to claim 15, the combination of Rughetti and Cao teaches the system of claim 12, wherein 
	the determination of concurrency control type for the second data object and the determination of the concurrency control type for the third data object occur within a designated time period prior to processing of the request to access the second and third data objects {Cao discloses time-stamp counters for transactions [P.5 ¶3] and a-priori cost modeling with variables denoting time cost [P.3 RtCol], a-priori is prior and online profiling is performed to determine the optimisitic/pessimistic concurrency control type}.

With respect to claim 16, the combination of Rughetti and Cao teaches the method of claim 1, wherein 
	the requests to access the first data and second data objects include a request to read, delete, update or combinations thereof of the first and second data objects, respectively {Rughetti-12 per [P.280 ¶2] “Data objects read (written) by a transaction are included in its read-set (write-set)” where read is express and write is an update}.

Claim 17 is rejected for the same rationale as claim 16.
Claim 18 is rejected for the same rationale as claim 4.
Claim 19 is rejected for the same rationale as claim 5.
Claim 20 is rejected for the same rationale as claim 7.
Claim 21 is rejected for the same rationale as claim 16.
Claim 22 is rejected for the same rationale as claim 5.
Claim 23 is rejected for the same rationale as claim 7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rughetti and Cao in view of: 
Ghandeharizadeh et al., US PG Pub No 20140279944A1 hereinafter Ghande.
With respect to claim 3, the combination of Rughetti and Cao teaches the method of claim 1, wherein determining, using the prediction model, the indication of whether the conflict is predicted to occur further comprises:  
	determining, using the prediction model, the indication of whether the conflict is predicted to occur based on the values for the third set of attributes {Rughett-12 discloses [P.280 Sect V.A] “estimation of the conflict” with neural network Fig 1. Further, Rughetti-14 discloses feature selection}.
	Ghande teaches:
identifying values for a third set of attributes of the third data object {Ghande [0049-52] teaches selecting attributes “attr1, attr2, …, attrN” N-th is third, the attributes comprise values being C, and the attributes are concatenated. Ranges of attribute are similarly described [0057-62]. Note MVCC multiversion concurrency control [0105] and conflict [0102]}; and
	Ghande is directed to concurrency control for DBMS thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify attribute values for objects per Ghande for the feature selection and conflict estimation of Rughetti for the motivation of selecting a range of data where one “may employ function f to rearrange these attribute values” and/or “identify those records s with matching attr, value” (Ghande [0053], [0079])

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rughetti and Cao in view of: 
Kooli et al., “Predictive speculative concurrency control for Real-Time Database Systems” hereinafter Kooli.
With respect to claim 8, the rejection of claim 1 is incorporated. The scope differing as a non-transitory machine-readable storage medium comprising processor executable instructions to perform limitations similar to claim 1. Rughett-12 discloses software transactional memories with applications [P.278 ¶2] and notes experimental setup to comprise processor, RAM and server execution environment [P.281 Last¶]. 
Additionally, limitations specify the conflict as a probability. The probability corresponds to coefficient of Cao [P.3 Sect.4] Eq.4. Additional support is provided by Kooli where similar coefficient is used [P.5 Sect.C] Eq. and which is introduced as having a weighting component C [P.4 Sect.B] equation.
Kooli is directed to predictive concurrency control thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to resolve probability by weighting as set forth by Kooli in combination for the motivation that components of data contribute more to the solution than others and such that it “provides information about the order of precedence of conflicting transactions” (Kooli [P.5 ¶2]).
The remainder of the claim is rejected for the same rationale as claim 1. 

Claim 9 is rejected for the same rationale as claim 4.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rughetti, Cao and Kooli in view of: 
Ren et al., “VLL: a lock manager redesign for main memory database systems”, hereinafter Ren.
With respect to claim 10, the combination of Rughetti and Cao teaches the non-transitory machine-readable storage medium of claim 8, wherein the second data object includes values of a second set of attributes of the second data object. Ren teaches further comprising: 
	instructions to use the values of the second set of attributes to determine the probability of the conflict occurring during processing of the request to access the second data object {Ren [P.692 Sect3.1.2 ¶1] “probability of any two transactions conflicting” termed contention index and with transaction being the access request, Figs 8-10}.
	Ren is directed to algorithmic concurrency control optimization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the conflict probability contention index disclosed by Ren in combination as applying a known technique to a known method to yield predictable results since it is described as a benchmarking measure and because “contention levels between transactions can be finely tuned” (Ren [P.692 Sect3.1.2 ¶1]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124